EXHIBIT 2008 MANAGEMENT’S DISCUSSION AND ANALYSIS DISCLAIMER This document contains forward-looking financial and operational information including earnings, cash flow, unitholder distributions, debt levels, production, reserves and capital expenditure projections.These projections are based on the Trust’s expectations and are subject to a number of risks and uncertainties that could materially affect the results.These risks include, but are not limited to, general economic risks and uncertainties, future commodity prices, exchange rates, interest rates, geological risk, reserves risk, political risk, production demand, transportation restrictions, risks associated with changes in tax, royalty and regulatory regimes and risks associated with international activities.Additional risks and uncertainties are described in the Trust's Annual Information Form which is filed on SEDAR at www.sedar.com. Due to the risks, uncertainties and assumptions inherent in forward-looking statements, prospective investors in the Trust's securities should not place undue reliance on these forward-looking statements.Forward looking statements contained in this document are made as of the date hereof and are subject to change. The Trust assumes no obligation to revise or update forward looking statements to reflect new circumstances, except as required by law.Certain natural gas volumes have been converted on the basis of six thousand cubic feet of gas to one barrel equivalent of oil.Barrels of oil equivalent (boe’s) may be misleading, particularly if used in isolation.A boe conversion ratio of six thousand cubic feet to one barrel of oil is based on an energy equivalency conversion method primarily applicable at the burner tip and does not represent a value equivalency at the wellhead. MANAGEMENT’S DISCUSSION AND ANALYSIS The following is Management’s Discussion and Analysis (MD&A) dated March 16, 2009 of Vermilion’s operating and financial results for the years ended December 31, 2008 and 2007.This discussion should be read in conjunction with the Trust’s audited consolidated financial statements for the years ended December 31, 2008 and 2007, together with accompanying notes. A discussion of Vermilion’s operating and financial results for the fourth quarter of 2008 is contained in Vermilion’s press release dated March 2, 2009 filed on The System for Electronic Document Analysis and Retrieval (SEDAR - www.sedar.com). NON-GAAP MEASURES This report includes non-GAAP (“Generally Accepted Accounting Principles”) measures as further described herein.These measures do not have standardized meanings prescribed by GAAP and therefore may not be comparable with the calculations of similar measures for other entities. “Fund flows from operations” represents cash flows from operating activities before changes in non-cash operating working capital and asset retirement costs incurred. Management considers fund flows from operations and per unit calculations of fund flows from operations (see discussion relating to per unit calculations below) to be key measures as they demonstrate the Trust’s ability to generate the cash necessary to pay distributions, repay debt, fund asset retirement costs and make capital investments.Management believes that by excluding the temporary impact of changes in non-cash operating working capital, fund flows from operations provides a useful measure of the Trust’s ability to generate cash that is not subject to short-term movements in operating working capital.As fund flows from operations also excludes asset retirement costs incurred, it assists management in assessing the ability of the Trust to fund current and future asset retirement costs.The most directly comparable GAAP measure is cash flows from operating activities.Fund flows from operations is reconciled to cash flows from operating activities below: Years Ended December 31 ($000’s) 2008 2007 Cash flows from operating activities $ 660,135 $ 349,890 Changes in non-cash operating working capital (96,369 ) 31,965 Asset retirement costs incurred 10,200 4,056 Fund flows from operations $ 573,966 $ 385,911 “Acquisitions, including acquired working capital deficiency” is the sum of “Acquisition of petroleum and natural gas properties” and “Corporate acquisition, net of cash acquired” as presented in the Trust’s consolidated statements of cash flows plus any working capital deficiencies acquired as a result of those acquisitions.Management considers acquired working capital deficiencies to be an important element of a property or corporate acquisition.
